Dear Mayor Billiot:
This office is in receipt of your request for an opinion of the Attorney General in regard to the operation of the Police Department of Westwego, a Lawrason Act community.  You ask who has authority to oversee the operations of an elected Chief of Police.
R.S. 33:423 which is pertinent to your inquiry provides as follows:
          A.  The marshal shall be the Chief of Police and shall be ex officio constable.  He shall have general responsibility for law enforcement in the municipality and shall be charged with the enforcement of all ordinances within the municipality and all applicable state laws.  He shall perform all other duties required of him by ordinance.  In those municipalities governed by the provisions of this Part, R.S. 33:321 et seq., which have a chief of police elected by the qualified voters thereof, he shall make recommendations to the mayor and board of aldermen for appointment of police personnel, for the promotion of officers, to effect disciplinary action, and for dismissal of police personnel.  Such nominations or recommendations are to be made regardless of race, color or disability as defined in R.S. 51:2231(11) or creed.
This office has recognized the Chief of Police's authority under this statute includes the granting of certain inherent powers which are necessary for him to effectively carry out his duties. The general responsibility for law enforcement granted to a chief of police entails the power to supervise the operation of the department and assign its personnel and equipment.  This office has stated, "Thus, your police department is not subject to the supervision and control of the Mayor."
Atty. Gen. Op. No. 93-666, as attached, gives a comprehensive discussion concerning the authority of a Chief of Police in relation to the Mayor in a Lawrason Act community and should fully set forth the position of this office.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR